Citation Nr: 0832401	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral visual impairment, flecked retinal syndrome complex 
with scotoma, fundus favimaculata, from October 17, 2003, to 
June 17, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral visual impairment, flecked retinal syndrome complex 
with scotoma, fundus favimaculata, from June 17, 2004, to 
January 13, 2005.  

3.  Entitlement to an evaluation in excess of 90 percent for 
bilateral visual impairment, flecked retinal syndrome complex 
with scotoma, fundus favimaculata, after June 12, 2005.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of February 2006, by the Cleveland, 
Ohio, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  In November 2007, the veteran presented 
testimony before the Board via a video conference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The veteran has light perception in both eyes.  His 
central visual acuity is manifested by vision of no better 
than 5/200 in both eyes.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
schedular criteria for a 100 percent disability rating for 
bilateral visual impairment, flecked retinal syndrome complex 
with scotoma, fundus favimaculata, after October 16, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.104, Diagnostic Codes 6081 and 6068 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As background for how this claim is now before the Board, the 
record indicates that the veteran submitted a claim in 
October 2003 for an increased evaluation for his bilateral 
eye disability and for vocational rehabilitation benefits.  
At that time, the veteran's eye disability was rated as 30 
percent disabling.  A 40 percent rating was assigned for the 
eye disability via the rating decision that has been 
appealed; the effective date was determined to be June 17, 
2004.  That same rating action granted a 90 percent 
disability rating with an effective date of January 13, 2005.  
The veteran has appealed the disability ratings that have 
been assigned.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, to include any notice or assistance required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008), there is no 
prejudice to the appellant in proceeding with the issues 
given the favorable nature of the Board's decision.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issues before the 
Board, the appeal does stem from the assignment of "staged" 
ratings, and as such the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2007).

The veteran's bilateral eye disability has been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 6081 and 6068 (2007).  The severity of 
visual acuity loss is determined by applying the criteria set 
forth at 38 C.F.R. § 4.84a (2007).  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a. 
Diagnostic Codes 6061 to 6079 (2007).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating.  38 C.F.R. § 4.75 (2007).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2007).

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  

(1) when vision in both eyes is 
correctable to 20/70; 
(2) when vision in one eye is correctable 
to 20/100 and vision in the other eye is 
correctable to 20/70; 
(3) when vision in one eye is correctable 
to 20/200 and vision in the other eye is 
correctable to 20/50; 
(4) when vision in one eye is correctable 
to 15/200 and vision in the other eye is 
correctable to 20/50; 
(5) when vision in one eye is correctable 
to 10/200 and vision in the other eye is 
correctable to 20/40, or 
(6) when vision in one eye is correctable 
to 5/200 and vision in the other eye is 
correctable to 20/40.  

38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 
(2007).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  

(1) when vision in one eye is correctable 
to 20/200 and vision in the other eye is 
correctable to 20/70; 
(2) when vision in one eye is correctable 
to 15/200 and vision in the other eye is 
correctable to 20/70; 
(3) when vision in one eye is correctable 
to 10/200 and vision in the other eye is 
correctable to 20/50, or 
(4) when vision in one eye is correctable 
to 5/200 and vision in the other eye is 
correctable to 20/50. 

38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2007).

A 50 percent disability rating is warranted for: 

(1) corrected visual acuity of one eye is 
to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 
in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 
in one eye and 20/70 in the other eye; or 
(4) blindness or anatomical loss of one 
eye and corrected vision in the other eye 
to 20/70 and 20/50, respectively. 

38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078 
(2007).

A 60 percent disability rating is warranted for: 

(1) corrected visual acuity of one eye is 
to 20/200 and the other eye is 20/100; 
(2) corrected visual acuity of one eye is 
to 15/200 and the other eye is to 20/100; 
(3) corrected visual acuity of one eye is 
to 10/200 and the other eye is to 20/100; 
(4) corrected visual acuity of one eye is 
to 5/200 and the other eye is to 20/100; 
or (5) blindness or anatomical loss of 
one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, 
respectively. 

38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 
(2007).

A 70 percent disability rating is warranted for: 

(1) corrected visual acuity to 20/200 in 
both eyes; 
(2) corrected visual acuity in one eye to 
10/200 and 20/200 in the other eye; 
(3) corrected visual acuity in one eye to 
5/200 and 20/200 in the other eye; or 
(4) blindness or anatomical loss of one 
eye and corrected visual acuity to 20/200 
in the other eye. 

38 C.F.R. § 4.84, Diagnostic Codes 6064, 6068, 6072, 6075 
(2007).

A 100 percent disability rating is warranted for: 

(1) corrected visual acuity to 5/200, 
bilaterally; 
(2) blindness in one eye (having only 
light perception) and 5/200 in the other 
eye; 
(3) anatomical loss of one eye and 
corrected visual acuity to 5/200 in the 
other eye; 
(4) blindness in both eyes having only 
light perception; or 
(5) anatomical loss of both eyes. 

38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, 
and 6071 (2007).

Turning to impairment of field vision, the Rating Schedule 
provides that the extent of visual field contraction in each 
eye is determined by recording the extent of the remaining 
visual fields in each of the eight 45 degree principal 
meridians.  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in 38 C.F.R. § 4.76a, Table III (2007).  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2007).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally:  85; 
down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up:  45; up temporally:  55.  The normal 
total is 500 degrees.

Over the course of this appeal, the veteran has undergone a 
number of optical examinations.  The record indicates that 
the veteran's right eye is capable is perceiving light.  He 
is incapable of perceiving objects that are placed more than 
three feet away from him.  Moreover, he is unable to count 
fingers using the right eye at distances less than three 
feet.  With respect to the veteran's left eye, the veteran's 
uncorrected visual acuity has been measured at 20/400 with 
central island vision being almost nonexistent.  More 
specifically, the coordinator of the Visual Impairment 
Services Team, at the VA Medical Center in Cincinnati, opined 
that the veteran's concentric viewing field to be less than 5 
degrees.  Therefore, the veteran's visual acuity in the right 
eye may be considered 5/200 and may be classified as limited 
to light perception.  

As reported in the Introduction, the veteran has provided 
testimony before the Board in conjunction with his claim.  He 
has described his lack of vision and what he can, and cannot, 
see.  The Board deems the veteran competent to describe the 
extent and severity of his visual deficits.  His lay report 
of visual deficits is credible and supported by other 
documents/opinions contained in the record.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, it is 
the Board's responsibility to review the entire record.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Upon reviewing the longitudinal record in this case, it is 
the determination of the Board that the evidence is in 
equipoise and as such, does support an evaluation of 100 
percent.  Additionally, the Board has considered whether it 
is appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  The Board finds that the medical 
evidence demonstrates that the veteran's vision has undergone 
a rapid decline over the course of the appeal.  It would be 
next-to-impossible to adequately gauge the veteran's visual 
acuity loss at any one time.  Therefore, the Board concludes 
that the veteran meets the criteria for a 100 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.




ORDER

An evaluation of 100 percent for bilateral visual impairment, 
flecked retinal syndrome complex with scotoma, fundus 
favimaculata, from October 17, 2003, is granted, subject to 
the regulations governing disbursement of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


